DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the support stand".  There is insufficient antecedent basis for this limitation in the claim. Applicant can overcome rejection by positively reciting “a support stand”. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-5, 7, 12-13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Des. Pat. No. D893,891) in view of Magie (US Pat. No. 716,074). 
With respect to claim 1, Lin teaches a card holder for receiving multiple cards, comprising: a thin, elongated frame extending horizontally between opposing frame side edges (Fig. 1), extending vertically between a frame lower edge and a frame upper edge Id., and extending rearwardly between a frame front and a frame back (Fig.’s 2-3); said frame comprising at least three front and open-top compartments disposed on said frame front and each of which In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here, the structure of pictures and cards are substantially similar, moreover, applicant has not specified the size of the cards. As such, the photo frame of Lin is considered capable of accommodating a card in each compartment. Lin further teaches wherein said frame further comprising at least three compartment bottoms and at least three compartment backs; said frame further comprising a right and a left outer upright portion, and at least two inner upright portions, wherein each of said at least three front and open-top compartments is defined by two of said uprights, one of said at least three compartment backs, and one of said at least three compartment bottoms. 
Admittedly, Lin does not expressly disclose wherein the front compartments are open-front, wherein each right and left outer upright portions are configured with one vertical outer upright slot and said least two inner upright portions each configured with two vertical inner upright slots; and wherein each of said at least three open-front and open-top compartments is defined by two of said vertical slots, one of said at least three compartment backs, and one of said at least three compartment bottoms.  However, Magie, directed to card and photo holders, teaches such features to be known, including: three open-front compartments with compartment backs (a), right and left outer upright portions (defined by flanges) configured with one vertical outer upright slot (Fig’s 1-5; slots best seen in Fig.’s 2, 5) and two inner upright KSR, exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Magie teaches wherein the open compartments with the vertical slots serves to simultaneously “provide superior protection for the photograph or card” and allow them to be “readily placed in and removed” from the frame (lines 59-64). The proposed combination is considered to have a reasonable expectation of success. Lin’s functional purpose is preserved and the vertical slots can be easily incorporated through known manufacturing means. 
With respect to claims 2-4, Lin teaches wherein: said at least two inner upright portions comprise a right inner upright and a left inner upright; said right inner upright comprises a right front interstitial face; and wherein said left inner upright comprises a left front interstitial face;  said frame further comprises a substructure portion disposed below said at least three compartment bottoms and above said frame lower edge; and said substructure portion comprises a substructure front face (Fig. 1). 
whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. Here, the substrate (frame surfaces) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. At paragraph [0068], applicant’s specification notes that the indicia, which is taught to be in any of several non-critical forms (paragraph [0066]), is used for “enhancing the meaning of the cards”. Clearly, the indicium are directed towards conveying a certain abstract and arbitrary meaning of the cards’ content (See also paragraph [0089]). There is not a functional relationship therebetween. Instead, the indicium are akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a functional relationship with the substrate. In sum, there is not a meaningful functional relationship between the printed indicia and the substrate it is imprinted thereon and no patentable weight is provided to the indicia.  
With respect to claim 7, Lin does not expressly show the structure of the bottoms. However, secondary reference Magie teaches wherein each of said at least three compartment bottoms comprise a narrow horizontal groove (defined by bottom flanges c, 5; Fig.’s 1, 3). The motivation to combine is the same as stated above.  
With respect to claims 12, 18 and 20, Lin teaches a card holder for receiving multiple cards, comprising: a thin, elongated frame extending horizontally between opposing frame side edges, extending vertically between a frame lower edge and a frame upper edge (Fig. 1), and Id. - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here, the structure of pictures and cards are substantially similar, moreover, applicant has not specified the size of the cards. As such, the photo frame of Lin is considered capable of accommodating a card in each compartment. Lin further teaches said frame further comprising a substructure portion extending horizontally between said opposing frame side edges and extending vertically from said frame lower edge up to a bottom of each of said plurality of compartments (Fig. 1); said frame further comprising a right side upright, an opposing left side upright, a right inner upright, and a left inner upright Id.; wherein said right inner upright comprises a right front interstitial face; wherein said left inner upright comprises a left front interstitial face Id; wherein: said right side upright comprises a right side upright top edge; said left side upright comprises a left side upright top edge; said right inner upright comprises a right inner upright top edge; said left inner upright comprises a left inner upright; and said frame upper edge aligns with said right side upright top edge, said left side upright top edge, said right inner upright top edge, and said left inner upright (Fig.’s 1-7).  
Admittedly, Lin does not expressly disclose wherein the front compartments are open-front, wherein each right and left outer upright portions are configured with one vertical outer KSR, exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Magie teaches wherein the open compartments with the vertical slots serves to simultaneously “provide superior protection for the photograph or card” and allow them to be “readily placed in and removed” from the frame (lines 59-64). The proposed combination is considered to have a reasonable expectation of success. Lin’s functional purpose is preserved and the vertical slots can be easily incorporated through known manufacturing means. 

It is noted applicant does not provide a required size for the multiple cards, which are claimed within the context of functional language. As such the horizontal distance between said left vertical slot of said right side upright and said right vertical slot of said right inner upright is considered to be at least 75% of the width of one of said multiple cards.  For example, for a card the size of the width of the most right compartments’ open compartment at the top shown in Fig. 3 (i.e. a photo size card intended to be slotted into the right compartment), the claimed horizontal distance will inherently be at least 75% of the width of that card. 
With respect to claim 13, the combination of Lin with Magie teaches wherein: a first one of said plurality of compartments is defined by said left vertical slot of said right side upright, a first compartment bottom, said right vertical slot of said right inner upright, and a card compartment back; a second one of said plurality of compartments is defined by said left vertical slot of said right inner upright, a second compartment bottom, said right vertical slot of said left inner upright, and a card compartment back; and a third one of said plurality of compartments is defined by said left vertical slot of said left inner upright, a third compartment bottom, and said right vertical slot of said left side upright.  The motivation to combine is the same as stated above. 
With respect to claim 17, Lin’s left and right front interstitial faces inherently comprise a width, but does not teach this numeric value. However, per MPEP 2144.04, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the 


  5.	Claims 5, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Des. Pat. No. D893,891) in view of Magie (US Pat. No. 716,074) and further in view of Ross (US Pat. No. 6,026,606). 
With respect to claims 5, 8, 16, Lin teaches the use of two leg support stands attached to the frame, but not along the frame lower edge, and not comprising the claimed aperture – stand openings. However, Ross, directed to display frames, teaches the following to be known in the art: wherein a frame 10 lower edge is configured with a frame aperture 18 (“notches”; wherein support stands 16 (“two support elements 16”) are configured with a stand opening (Fig. 3); and wherein said stand opening may be manually engaged with said frame 10 aperture 10 to attach said support stand to said frame (Fig. 1, 3; column 3, lines 7-12). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to modify Lin with the support structure of Ross. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. See Fig. 3 of Ross showing slightly angled frame). 

 6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Des. Pat. No. D893,891) in view of Magie (US Pat. No. 716,074) and further in view of Kakudo (US Des. Pat. No. D372742). 
With respect to claim 6, Lin does not expressly show a shape of the three compartment bottoms. Examiner cites to analogous art reference Kakudo for its express teaching of a frame bottom comprising a flat floor (Fig.’s 3-4). At time of applicant’s effective filing, one ordinary skill in the art would find it obvious to incorporate a flat floor at the bottom. This will expectantly allow easy insertion/removal from the frame, in addition to lowering manufacturing costs, as regular shapes are more easily and cheaply produced. A reasonable expectation of success would exists from the proposed modification since it is a minor change and comports with straight lines/edges taught by Lin. 

 7.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Des. Pat. No. D893,891) in view of Magie (US Pat. No. 716,074) and further in view of Block (US Des. Pat. No. D432,795). 
See backing plate in Fig. 2 forming the back section to the middle section, which forms the slot with front section). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to utilize a three section structure as taught by Block. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here the simple substitution of the frame support structures will yield the predictable result of facilitating construction of a frame comprising an open compartment with vertical slots. 

 8.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Des. Pat. No. D893,891) in view of Magie (US Pat. No. 716,074) and further in view of Roberts (US Pat. No. 5,626,926). 
	With respect to claims 10 and 14, Lin as modified by Magie teaches wherein each of said vertical slots extends to an ending at said frame upper edge (See Magie at Fig. 1 – motivation to combine is the same as stated above). It is admittedly unclear if the combination of Lin and Magie expressly teaches wherein the vertical slots extend completely to the bottom portion since Magie shows a gap from the vertical slot to the bottom portion. Notwithstanding, Roberts, directed to frame members, teaches such features as vertical slots 26 extending from a bottom compartment 30 and extending to a frame 10 upper edge is known in the art (Fig.’s 1-2; column 

 9.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Des. Pat. No. D893,891) in view of Magie (US Pat. No. 716,074) and further in view of Kalenian (US Pat. No. 3,961,431). 
With respect to claims 11 and 15, Lin as modified by Magie teaches wherein each of said vertical slots extends to an ending at said frame upper edge (See Magie at Fig. 1 – motivation to combine is the same as stated above). As stated above, it is unclear if the combination of Lin and Magie expressly teaches wherein the vertical slots extend completely to the bottom portion since Magie shows a gap from the vertical slot to the bottom portion. Moreover, the combination of Lin and Magie fail to teach wherein each of said vertical outer upright slots and said inner upright slots to stop short of said frame upper edge to define an upper open notch.  However, Kalenian, directed to a receiving frame 10 for a card shaped tag 12, teaches the following to be known in the art: vertical upright slots 23 (“channels”) extending from one a compartment bottom to stop short of said frame upper edge to define an upper open notch 25 (“groove”)(column 2, lines 51-58).  Regarding the question of analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711